DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16971921 filed on December 02nd, 2020 in which claims 19-38 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 08/21/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 19-21, 23-32 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Vega et al. (US Pub. Nº 2016/0167400), in view of Uchida et al. (US Pub. Nº 2002/0076636).

9.	Regarding independent claim 19: Ruiz Vega et al. disclosed a printing method for the transfer of printing substance from an ink carrier to a substrate ([0001], lines 1-3), the method comprising: 
 	- emitting energy from an energy-emitting device ([0020], lines 3-4), and 
 	- changing a volume and/or position of the printing substance using energy emitted from an energy-emitting device ([0029], lines 1-2), 
 	wherein the energy comprises electromagnetic waves ([0029], line 2), and 
 	wherein the printing substance comprises a binder ([0031], line 1 and [0032], lines 1-2).
 	Ruiz Vega et al. are silent about wherein the printing substance comprises a high molecular weight binder.
 	Uchida et al. disclosed a printing substance ([0005], lines 1-3), to be transferred through the application of energy to a substrate ([0142], lines 1-3) comprising a high molecular weight binder ([0058], lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchida et al. with those of Ruiz Vega et al. by using high molecular weight binder in the printing substance in order to improve the 

10.	Regarding claim 20: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing method according to claim 19, wherein the energy is transferred from the electromagnetic wave into the printing substance using absorption bodies (Ruiz Vega et al. [0029], lines 1-6).

11.	Regarding claim 21: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing method according to claim 19, wherein the printing substance comprises 0.01-5 wt.-% of high molecular weight binder (Ruiz Vega et al. [0033], lines 1-2), and a weight average molecular weight of the high molecular weight binder is 100,000-10,000,000 g / mol measured by means of GPC (Uchida et al. [0058], lines 1-2).

12.	Regarding claim 23: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing method according claim 19, wherein the printing substance comprises absorption bodies (Ruiz Vega et al. [0029], lines 1-6), the absorption bodies comprising carbon black or at least one inorganic pigment (Ruiz Vega et al. [0030], lines 1-4).

13.	Regarding claim 24: The combination of Ruiz Vega et al. and Uchida et al. disclosed a printing substance for carrying out a printing process according to claim 19, wherein the printing substrate comprises a binder (Ruiz Vega et al. [0031], line 1 and [0032], lines 1-2) and at least one functional carrier (Ruiz Vega et al. [0028], lines 1-8).
 	Ruiz Vega et al. are silent about the printing substance comprising: - at least one high molecular weight binder, and - at least one low molecular weight binder.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchida et al. with those of Ruiz Vega et al. by using high molecular weight binder and a low molecular weight binder in the printing substance in order to improve the fixing ability and durability of the printed image as disclosed by Uchida et al. in paragraph [0038].

14.	Regarding claim 25: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing substance according to claim 24, wherein the at least one functional carrier is selected from the group consisting of inorganic pigments, glass fluxes, and metal particles (Ruiz Vega et al. ([0028], lines 1-8).

15.	Regarding claim 26: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing substance according to claim 25, wherein the metal particles comprise silver particles ([Ruiz Vega et al. [0028], lines 1-8).

16.	Regarding claim 27: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing substance according to claim 24, wherein the printing substance has a viscosity of 400-4500 mPas measured at 20 °C at a shear rate of 2 s-', measured with a plate / cone (Ruiz Vega et al. [0026], lines 4-6).

17.	Regarding claim 28: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing substance according to claim 27, wherein the viscosity of the printing substance is 1 with plate / cone (Ruiz Vega et al. [0026], lines 4-6).

18.	Regarding claim 29: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing substance according to claim 27, wherein the viscosity of the printing substance is within the range of 500-1000 mPas, when measured at 20°C and a shear of 200 s-1 with plate / cone (Ruiz Vega et al. [0026], lines 4-6).

19.	Regarding claim 30: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing substance according to claim 27, wherein the viscosity of the printing substance is within the range of 400-800 mPas, when measured at 20°C and a shear of 600 s-1 with plate / cone (Ruiz Vega et al. [0026], lines 4-6).

20.	Regarding claim 31: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing substance according to claim 24, wherein the printing substance comprises at least one propellant with a boiling point ranging from 60 °C to 250 °C (Ruiz Vega et al. [0031], lines 1-6).

21.	Regarding claim 32: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing substance according to claim 24, wherein a weight average molecular weight (Mw) of the at least one low molecular weight binder ranges from 10,000 to 150,000 g / mol, when measured according to GPC (Uchida et al. [0058], lines 1-4).

22.	Regarding claim 34: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing substance according to claim 24, wherein the at least one functional carrier comprises particles with a D50 of 0.5-30 µm (Ruiz Vega et al. See Table 2, last row).



24.	Regarding claim 36: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing method according to claim 19, wherein the printing substrate is selected from the group consisting of glass, ceramic, metal, wood and plastic (Ruiz Vega et al. [0013], lines 1-3); and the printing substrate comprises: at least one high molecular weight binder (Uchida et al. [0058], lines 1-2), at least one low molecular weight binder (Uchida et al. [0058], lines 2-4), and at least one functional carrier (Ruiz Vega et al. [0028], lines 1-8).

25.	Regarding claim 37: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing method according to claim 19, further comprising: - applying the printing substance to the printing substrate (Ruiz Vega et al. [0001], lines 1-3), wherein the printing substrate is selected from the group consisting of glass, ceramic, metal, wood and plastic (Ruiz Vega et al. [0013], lines 1-3).

26.	Regarding claim 38: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing method according to claim 19, further comprising:Page 4 of 6Application No.: 16/971,921 Preliminary Amendment "A" Filed 2 December 2020- curing the printing substance applied to the glass, ceramic, metal, wood or plastic substrate (Ruiz Vega et al. [0013], lines 1-3), wherein a curing temperature ranges from 150 °C to 1200 °C (Ruiz Vega et al. [0002], lines 1-2).

27.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Vega et al. (US Pub. Nº 2016/0167400), in view of Uchida et al. (US Pub. Nº 2002/0076636) as applied to claims 19-21, 23-32 and 34-38 above and further in view of Ito et al. (JP Pub. Nº H07-230184).

28.	Regarding claim 22: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing method according to claim 19.
 	The combination of Ruiz Vega et al. and Uchida et al. is silent about wherein the printing substance has a ratio of loss modulus (G2) to storage modulus (G1) [tan (delta) = G2 / G1] ranging from 0.05 to 1.3.
 	Ito et al. disclosed a printing substance ([0001], lines 1-2), comprising a binder ([0001], lines 1-3), including a high molecular weight binder ([0004], lines 5-6), a low molecular weight binder ([0025], line 4), wherein the printing substance has a ratio of loss modulus (G2) to storage modulus (G1) [tan (delta) = G2 / G1] ranging from 0.05 to 1.3 ([0015], lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ito et al. with those of the combination of Ruiz Vega et al. and Uchida et al. by adjusting the ratio of loss modulus (G2) to storage modulus (G1) [tan (delta) = G2 / G1] to be ranging from 0.05 to 1.3 in order to improve the non-offset property of the printing substance as disclosed by Ito et al. in paragraph [0015].

29.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Vega et al. (US Pub. Nº 2016/0167400), in view of Uchida et al. (US Pub. Nº 2002/0076636) as applied to claims 19-21, 23-32 and 34-38 above and further in view of Sanada et al. (Sanada et al. Pub. Nº 2005/0024458).

30.	Regarding claim 33: The combination of Ruiz Vega et al. and Uchida et al. disclosed the printing substance according to claim 24. 
 	The combination of Ruiz Vega et al. and Uchida et al. is silent about wherein the surface tension of the printing substance is 26-34 mN / m.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sanada et al. with those of the combination of Ruiz Vega et al. and Uchida et al. by adjusting the surface tension of the printing substance in order to improve the image density as disclosed by Sanada et al. in paragraph [0005].

Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
32.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853